DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicants’ amendment filed on 5/10/22 has been entered. Claims 1-3, 5-6, 14-16, 18-20 have been amended. No claims have been canceled. No new claims have been added. Claims 1-20 are still pending in this application, with claims 1, 15, 20 being independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1, 5, 7-9, 11-12, 14-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Bekoulis (as applied above) in view of U.S. Patent Application Publication No. 2018/0157664 to Howell et al.  (“Howell”).  
As to claims 1, 15 and 20, Bekoulis discloses a system, a method and a computer program code performs a method for processing unstructured texts in a medical record [Bekoulis title, pages 1-28], comprising: at least one processor, configured to: determine a plurality of word representations of an unstructured text [page 2: Section 1: Introduction - paragraph 1]; tag entities in the unstructured text by performing a named entity recognition task on the plurality of word representations [pages 9-11: section 3.3, Fig. 1]; determine position embeddings based on positions of words in the unstructured text relative to positions of the tagged entities [pages 9-11: section 3.3, Fig. 1]; concatenate the plurality of word representations with the position embeddings [pages 8-11: section 3.3, Fig. 1]; and determine relation labels between pairs of the tagged entities by performing a relationship extraction task on the concatenated word representations and position embeddings [pages 8-9: section 3.1, pages 11-12: sections 3.3-3.4].
Bekoulis does not expressly disclose applying a convolutional neural network on subwords within words of the unstructured text.   
In the same or similar field of invention, Howell discloses applying a convolutional neural network on subwords within words of the unstructured text [Howell paragraphs 0025, 0064-0065, 0078]. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bekoulis to have feature of applying a convolutional neural network on subwords within words of the unstructured text as taught by Howell.  The suggestion/motivation would have been to provide novel, practical, and scalable machine learning solution architecture, consisting of two major steps is utilized. First a query generation approach is applied to reduce the time complexity of searching for matching candidates. That is then followed by a re-ranking step, using deep learning techniques, to ensure matching quality goals are met [Howell Abstract].  
As to claim 5, Bekoulis discloses the feature of wherein the plurality of word representations include a capitalization representation indicative of whether subwords within the words are uppercased or lowercased [pages 20-21].
As to claim 7, Bekoulis discloses wherein performing the named entity recognition task on the plurality of word representations further includes performing a sequential encoding to the plurality of word representations [pages 7-9: section 3, 3.2].
As to claim 8, Bekoulis discloses wherein performing the named entity recognition task on the plurality of word representations further includes performing a conditional random field decoding to the sequentially encoded word representations [pages 4-5, 7-8: section 2.1,3, also see Fig. 1].
As to claim 9, Bekoulis discloses the feature of wherein the sequential encoding is performed using a bi- directional temporal convolution network [pages 6-7, 9: sections 2.3, 3, 3.2]. 
As to claim 11, Bekoulis discloses wherein the position embeddings are determined by: calculating a distance between each word and each named entity; and mapping the distance to a vector that is updated during training [pages 8-9: section 3.1, pages 11-12: sections 3.3-3.4].
As to claim 12, Bekoulis discloses wherein performing the relationship extraction task includes: performing a relation encoding on concatenated word representations and position embeddings [pages 8-9: section 3.1, pages 11-12: sections 3.3-3.4 applying a softmax layer to a result of the relation encoding to predict the relationship labels [pages 10-11].
As to claim 14, Bekoulis discloses wherein the named entity recognition task and the relationship extraction task are trained using a loss function designed to account for losses associated with both the named entity recognition task and the relationship extraction task [page 6: section 2.3: paragraph 2, also see page 11-12]. 
As to claim 17, Bekoulis discloses wherein performing the named entity recognition task on the plurality of word representations further includes: performing a sequential encoding to the plurality of word representations [pages 7-9: section 3, 3.2]; and performing a conditional random field decoding to the sequentially encoded word representations [pages 4-5, 7-8: section 2.1,3, also see Fig. 1].
As to claim 19, Bekoulis discloses wherein the named entity recognition task and the relationship recognition task are trained using a loss function designed to account for losses associated with both the named entity recognition task and the relationship recognition task [page 6: section 2.3: paragraph 2, also see page 11-12].

Claims 2-4, 10, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable Bekoulis and Howell (as applied above) in further view of U.S. Patent Application Publication No. 2020/0034435 to Norouzi et al.  (“Norouzi”).  
As to claim 2, Bekoulis and Howell disclose the system of claim 1 [see rejection of claim 1]. Howell also discloses applying the convolutional neural network on the subwords within the words [paragraphs 0025, 0064-0065, 0078].
Bekoulis and Howell do not expressly disclose wherein the plurality of word representations include an attention- based subword representation.   
In the same or similar field of invention, Norouzi discloses the feature of wherein the plurality of word representations include an attention- based subword representation [Norouzi paragraphs 0004, 0025, 0038-0039, 0048, 0088, also see Fig. 1:130]. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bekoulis and Howell to have feature of wherein the plurality of word representations include an attention- based subword representation as taught by Norouzi.  The suggestion/motivation would have been to accelerate the final translation time while maintaining high translation quality [Norouzi paragraphs 0026-0027].  
As to claim 3, Bekoulis discloses wherein applying a convolutional neural network on the subwords within the words further includes: breaking the words down to the subwords; mapping the subwords to a sequence of embeddings; and applying the convolutional neural network on the sequence of embeddings [Pages 6-9]. 
As to claim 4, Norouzi discloses wherein the plurality of word representations include an attention- based subword representation [Norouzi paragraphs 0011, 0039, 0048, 0077, 0088]. As per Norouzi, attention subsystem generates respective score/weight for each of the input tokens [paragraphs 0011, 0048, 0088]. Further, input tokens include a respective token for each of a set of word units and some or all of the word units are sub-word units [paragraph 0039]. In addition, the same motivation is used as the rejection of claim 2.	
As to claim 10, Norouzi discloses wherein the at least one processor includes a graphic processing unit configured to perform the sequential encoding using parallel processing [Norouzi paragraphs 0025, 0051, 0063]. In addition, the same motivation is used as the rejection of claim 2.
As to claim 13, Norouzi discloses wherein performing the relation encoding includes applying an attention layer configured to generate an importance score for each word in the unstructured text [paragraphs 0011, 0048, 0088]. In addition, the same motivation is used as the rejection of claim 2.
As to claim 16, Howell discloses applying a convolutional neural network on subwords within the words [paragraphs 0025, 0064-0065, 0078].
Further, Norouzi discloses the feature of wherein the plurality of word representations include an attention- based subword representation [Norouzi paragraphs 0004, 0025, 0038-0039, 0048, 0088, also see Fig. 1:130] and an attention layer configured to generate an importance score for each subword [Norouzi paragraphs 0011, 0039, 0048, 0077, 0088]. As per Norouzi, attention subsystem generates respective score/weight for each of the input tokens [paragraphs 0011, 0048, 0088]. Further, input tokens include a respective token for each of a set of word units and some or all of the word units are sub-word units [paragraph 0039]. In addition, the same motivation is used as the rejection of claim 2.  
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Bekoulis and Howell (as applied above) in view of U.S. Patent Application Publication No. 2019/0318726 to Jin et al.  (“Jin”).  
As to claims 6 and 18, Bekoulis and Howell disclose the system of claim 1 and the method of claim 15 [see rejection of claims 1 and 15].
Bekoulis and Howell do not expressly disclose wherein the plurality of word representations include a dilated subword representation determined by applying a dilated convolutional neural network on the subwords within the words, wherein the dilated convolutional neural network has a dilation factor larger than 1.   
In the same or similar field of invention, Jin discloses the feature of wherein the plurality of word representations include an dilated subword representation determined by applying a dilated convolutional neural network on the subwords within the words, wherein the dilated convolutional neural network has a dilation factor larger than 1 [Jin paragraphs 0017, 0021-0022]. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bekoulis and Howell to have feature of wherein the plurality of word representations include an dilated subword representation determined by applying a dilated convolutional neural network on subwords within the words, wherein the dilated convolutional neural network has a dilation factor larger than 1 as taught by Jin.  The suggestion/motivation would have been to provide techniques for a recursive deep-learning approach for performing speech synthesis using a repeatable structure [Jin Abstract]. 



Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652